Citation Nr: 0919615	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  03-16 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 to June 
2001. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

In am August 2003 RO rating decision the evaluation assigned 
to the Veteran's service-connected hypertension was increased 
to 10 percent.  However, as this increase does not constitute 
a full grant of all benefits possible, and as the Veteran has 
not withdrawn his claim, the issue remains on appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  

In June 2006 the Veteran testified at a videoconference Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

The Board issued a decision in July 2008 remanding the claim 
to the RO for further development and consideration.  See 
38 C.F.R. § 3.156(a) (1996); see also Hodges v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  After completing the development 
requested in the Board's remand the RO continued to deny the 
claim and returned the case to the Board for further 
appellate consideration. 


FINDING OF FACT

Hypertension has not been manifested by systolic pressure 
predominantly 200 or more or by diastolic pressure of 
predominantly 110 or more. 




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code 7101 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated April 2005, 
May 2006, November 2006 and January 2009.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increased compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Vazquez-Flores, however, was limited to claims 
involving increased ratings, and is not applicable to claims, 
such as the one in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for 
an increased initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that the current evaluation assigned for 
his hypertension does not accurately reflect the severity of 
that condition.  The Veteran was service connected for 
hypertension in December 2001, with an effective date of July 
1, 2001, the day after the Veteran was released from service.  
The disability was originally rated as noncompensable.  The 
Veteran appealed the evaluation initial assigned and in an 
August 2003 rating decision the evaluation was increased to 
10 percent, effective for the entire appeal period.  

Disability evaluations are determined by evaluating the 
extend to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required by that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.1.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

The Veteran's disability has been rated under Diagnostic Code 
7101 for hypertension which provides a 10 percent evaluation 
when evidence demonstrates diastolic pressure predominantly 
100 or more, or systolic pressure predominantly 160 or more, 
and a minimum of 10 percent is also assigned when there is a 
history of diastolic blood pressure of predominantly 100 or 
more and continuous medication is required for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent 
evaluation requires diastolic pressure of predominantly 110 
or systolic pressure of predominantly 200 or more.  Id. 

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id. note (1).  The term hypertension 
means that the diastolic blood pressure is predominant 90 or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 or great with a 
diastolic blood pressure of less than 90.  Id.

Throughout the record, the Veteran's blood pressure readings 
have been noted as follows: June 2003 (130/100), July 2003 
(168/98), October 2003 (172/104), March 2004 (154/94), July 
2004 (158/93), November 2004 (146/98), May 2005 (150/82), 
July 2005 (153/89), September 2005 (164/91), January 2006 
(141/90), February 2006 (138/88), May 2006 (173/100), June 
2006 (127/80), July 2006 (153/72, 157/90, 162/90, 175/90, 
185/100, 148/82, 151/83, 139/75, 125/80), August 2006 
(129/82), September 2006 (133/79), October 2006 (131/78, 
147/87), December 2006 (152/85).

The Veteran has undergone three VA examinations for 
hypertension.  The Veteran's first VA examination in May 2001 
revealed blood pressure readings of 148/92, 144/92 and 
140/90.  Another examination in September 2004 revealed 
readings of 160/90, 140/90 and 140/90.  The Veteran was 
diagnosed with moderate to mild hypertension without 
complications.  Readings taken during a January 2009 VA 
examination for hypertension were 162/87, 162/88 and 155/85.  
That examiner noted that the Veteran's hypertension was in 
need of better control, but stated that the Veteran's cardiac 
status was normal.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in June 2006 and stated that he was on 
medication for hypertension and that because of that 
medication he was informed by his physician that he was not 
supposed to work in the sun for too long.  The Veteran stated 
that because of this he had to give up his part-time jobs.  
On the VA examination in January 2009, it was reported that 
the veteran was currently employed doing paperwork for the 
troops.  

Based on the evidence of record, the Board finds that when 
applying the rating criteria to the Veteran's hypertension 
there is no basis on which to award a rating in excess of the 
current 10 percent evaluation.  The weight of the evidence 
does not demonstrate diastolic pressure predominantly 110 or 
systolic pressure predominantly 200 or more.  In the absence 
of such a finding the criteria for the next higher evaluation 
have not been met.  

Furthermore, the Board has considered assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1).  In 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
In this case, however, the record before the Board does not 
contain evidence of "exceptional or unusual" circumstances 
that would preclude the use of the regular rating schedule.  

The Board also finds that since the effective date of service 
connection there were no distinct periods of time during 
which the Veteran's disability was more than 10 percent 
disabling.  He is accordingly not entitled to receive a 
"staged" rating.  Fenderson, supra.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinksi, 1 Vet. App. 49 (1990). 


ORDER

An initial rating in excess of 10 percent for hypertension is 
denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


